Citation Nr: 1023733	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  08-07 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for 
patellar chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran, his spouse, and an observer




ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty from April 1991 to April 
2000.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in May 2006 and April 2007 by 
the above Department of Veterans Affairs (VA) Regional Office 
(RO).  In April 2010, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript from that hearing has been associated with the 
claims file and reviewed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his service-connected PTSD and left 
knee disabilities are more disabling than reflected in the 
current evaluations.  

Review of the record reveals that the Veteran last underwent 
a PTSD examination in April 2006 and that his left knee was 
previously examined by VA in February 2007.  However during 
his Travel Board hearing in April 2010, he testified that 
both disabilities had increased in severity since those 
examinations.  He testified that he has experienced homicidal 
thoughts, frequent periods of social isolation, and panic 
attacks.  With regard to his left knee he testified that he 
now wears a brace on a regular basis and was considering 
surgery for a torn meniscus.

Because there may have been significant changes in the 
Veteran's service-connected conditions, the Board believes a 
current medical examination is in order, particularly, given 
the passage of time since the last VA examinations.  See e.g. 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) [where record 
does not adequately reveal current state of claimant's 
disability, fulfillment of duty to assist requires 
contemporaneous medical examination, particularly if there is 
no additional medical evidence which adequately addresses the 
level of impairment since previous examination]; see also 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a 
duty to provide the veteran with a thorough and 
contemporaneous medical examination). 

Moreover, VA's General Counsel has indicated that, when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 
402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  The examination should include a review of the 
Veteran's claims file and past clinical history, with 
particular attention to the severity of present 
symptomatology, as well as any significant pertinent interval 
medical history since his VA examinations in 2006 and 2007.  

The Veteran has noted that he continues to receive treatment 
from the VA Medical Center in Roseburg, Oregon.  Records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, 
AMC/RO should obtain these reports as they may contain 
medical findings and other conclusions that might be 
determinative in the disposition of the claims.  

Also, the Veteran is appealing the original assignment of the 
disability rating for his service-connected PTSD following 
the award of service connection.  In such a case, it is not 
the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Given the foregoing, the 
disability evaluation must be considered from January 2006 to 
the present.

Accordingly, the case is REMANDED for the following action:

1.  If necessary, issue to the Veteran 
additional VCAA notice with regard to his 
claims, such as providing him with 
updated notice of what evidence has been 
received and not received by VA, as well 
as who has the duty to request evidence, 
and what development must be undertaken 
by VA in accordance with applicable case 
law.  See generally Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5103, 5103A; 38 C.F.R. § 3.159.  

2.  Ask the Veteran to provide any 
medical records, not already in the 
claims file, pertaining to treatment or 
evaluation of his PTSD and left knee 
chondromalacia, and to provide the 
identifying information and any necessary 
authorization to enable the AMC/RO to 
obtain such evidence on his behalf.  All 
pertinent records, including but limited 
to the VA Medical Center in Roseburg, 
Oregon, should be obtained.  Document any 
attempts to obtain such records.  If the 
AMC/RO is unable to obtain any pertinent 
evidence identified by the Veteran, so 
inform him and request that he obtain and 
submit it.  If any records are 
unavailable, do not exist, or further 
attempts to obtain them would be futile, 
document this in the claims file.  See 38 
U.S.C.A. § 5103A(b).

3.  The AMC/RO should arrange appropriate 
VA examination to determine the current 
degree of severity of the Veteran's 
service-connected PTSD.  .  The claims 
folder must be made available to the 
examiner(s) for review of the case, and 
the examination report(s) should include 
discussion of the Veteran's documented 
medical history and assertions.  A 
notation to the effect that this record 
review took place should be included in 
the report.  All indicated tests and 
studies should be accomplished, and all 
signs and symptoms of PTSD should be 
reported in detail.  As part of the 
evaluation, the examiner is requested to 
use a multiaxial assessment, assign a 
Global Assessment of Functioning (GAF) 
score and provide an explanation of the 
score's meaning.  

Any disabling manifestations specifically 
attributable to PTSD must be fully 
outlined and differentiated from symptoms 
caused by any non service-connected 
disorder.  The examiner should also 
address the impact of the Veteran's 
service-connected PTSD on his ability to 
work.  A complete rationale for all 
opinions expressed must be provided.  

4.  The AMC/RO should arrange appropriate 
VA examination to determine the current 
degree of severity of the Veteran's left 
knee chondromalacia.  The claims folder 
must be made available to the examiner(s) 
for review of the case, and the 
examination report(s) should include 
discussion of the Veteran's documented 
medical history and assertions.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The examiner should elicit 
from the Veteran a detailed history of 
relevant symptoms.  All indicated tests 
and studies, including X-rays, should be 
performed, and the examiner should review 
the results of any testing prior to 
completing the report.  The examiner 
should indicate whether any degenerative 
changes shown on X-ray support a 
diagnosis of arthritis of the left knee.  

a)  The examiner should indicate 
whether the Veteran has either 
instability or recurrent subluxation 
for the left knee.  If either 
recurrent subluxation or lateral 
instability is found, the examiner 
should indicate whether such symptoms 
are best described as slight, 
moderate, or severe.  The examiner 
should also indicate whether the 
Veteran has frequent episodes of 
locking, pain or effusion in the 
joint.  

b)  If the Veteran has arthritis of 
the left knee, the examiner should 
conduct range of motion testing 
(expressed in degrees, with standard 
ranges provided for comparison 
purposes).  He/she should also render 
specific findings as to whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
right knee.  If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins.  

c)  In addition, the examiner should 
indicate whether, and to what extent, 
the Veteran likely experiences 
functional loss due to pain, and/or 
any of the other symptoms noted above, 
during flare-ups and/or with repeated 
use; to the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  
The examiner should also indicate 
whether there is ankylosis present, 
and if so, whether such is favorable 
(in full extension or slight flexion 0 
and 10 degrees; 10 and 20 degrees or 
20 and 45 degrees), or extremely 
unfavorable (in flexion at an angle of 
45 degrees or more).  

The examiner should also address the 
impact of the Veteran's service-connected 
left knee on his ability to work.  A 
complete rationale for all opinions 
expressed must be provided.  

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  If the 
benefit sought on appeal remains denied, 
furnish the Veteran and his 
representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


